      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 1 of 31



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________
DIANE TANNER,

                             Plaintiff,                   No. _____________________

-against-
                                                          COMPLAINT

JEFFERSON CAPITAL SYSTEMS, LLC,

                       Defendant.
____________________________________________

                                   INTRODUCTION

     1.     This is an action for damages brought by an individual consumer for the

violation by Defendant Jefferson Capital Systems, LLC of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq., (hereinafter “FDCPA”), which prohibits debt

collectors from engaging in abusive, deceptive and unfair practices. The debt sought to

be collected by Jefferson Capital Systems, LLC was an alleged consumer credit card debt

of Plaintiff Diane Tanner to pay money allegedly arising out of a transaction in which the

money, property, insurance or services which were the subject of the transaction were

primarily for personal, family, or household purposes.

                            JURISDICTION AND VENUE

     2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1331, and supplemental jurisdiction exists for state law claims pursuant to 28 U.S.C. §

1367. Venue in this District is proper in that the Defendants transact business here and

the conduct complained of occurred here.

                                          PARTIES

     3.     Plaintiff	Diane	Tanner	(“Tanner”)	is	a	natural	person	residing	in	the	
      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 2 of 31



County	of	Monroe,	State	of	New	York.

      4.    Upon information and belief, Defendant Jefferson Capital Systems, LLC

(“Jefferson”), is a foreign limited liability company organized under the laws of

Delaware engaged in the business of collecting debts in New York State and elsewhere

and is authorized to do business in this state, and has an address for service at c/o	

Corporation	Service	Company,	80	State	Street,	Albany,	New	York	12207.

      5.    Jefferson is a debt collector as defined by 15 U.S.C. § 1692a(6) as a person

who uses one or more instrumentalities of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts.

      6.    Tanner qualifies for purposes of this action as an individual consumer

pursuant to the FDCPA, i.e., a natural person allegedly obligated to pay any debt.

                              FACTUAL ALLEGATIONS

      7.    On or about February 20, 2018, debt buyer Jefferson filed an application for a

default judgment with the Rochester City Court Clerk in a collection action entitled

Jefferson Capital Systems, LLC v. Diane Tanner, Rochester City Court, Monroe County,

Index No. CV-010157-17/RO. Jefferson’s attorney’s affirmation alleged an amount due

of $1,192.19 (including costs and disbursements) and cited the failure of Tanner to

appear or interpose an answer in the collection action as the reason for the default.

      8.    A default judgment by the Rochester City Court Clerk was entered in

Rochester City Court against Tanner on or about February 28, 2018 and recorded in the

Monroe County Clerk’s Office on July 3, 2018 based on the application submitted by

Jefferson. The judgment has been a matter of public record in these two locations from

the time of entry on February 28, 2018 and recording on July 3, 2018, respectively.




	                                                                                          2	
      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 3 of 31



      9.    Tanner was not represented by an attorney in the collection action.

      10.   The application for default judgment by Jefferson was part of Jefferson’s

attempt to collect a debt allegedly owed by Tanner.

      11.   In order to obtain a default judgment against Tanner, Jefferson was required

pursuant to New York Civil Procedure Law and Rules (CPLR) § 3215(a) to make an

application to the Clerk of Rochester City Court. In making such an application,

Jefferson also had to meet the requirements of 22 NYCRR § 210.14-a. According to 22

NYCRR §§ 210.14-a(d), Jefferson, as a debt buyer, was required to submit with its

application for a default judgment “the Affidavit of Facts and Purchase of Account by

Debt Buyer Plaintiff, the Affidavit of Facts and Purchase of Account by Original Creditor

and, if applicable, the Affidavit of Facts and Purchase of Account by Debt Seller for each

debt seller who owned the debt prior to the plaintiff.”

      12.   Pursuant to 22 NYCRR § 210.14-a(g), the foregoing affidavits are required to

be supported by, among other documents, “the bill of sale or written assignment of the

account, where applicable.” The Original Creditor Affidavit, as well as the Debt Seller

Affidavit, each requires the appropriate bill of sale or written assignment of the account.

      13.   The purpose of requiring exhibits pertaining to the assignment of the account

from the original creditor and the debt seller is to insure that there is admissible evidence

proving that Jefferson actually owned the debt on which it was seeking a default

judgment. The affidavits and other requirements of 22 NYCRR §§ 210.14-a were

intended to ensure a fair legal process and address documented abuses, including entry of

default judgments despite insufficient or incorrect factual proof, or hearsay testimony.

See New York State Unified Court System at




	                                                                                             3	
      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 4 of 31



https://ww2.nycourts.gov/rules/ccr/index.shtml#1.

      14.     In an attempt to meet the foregoing requirements, Jefferson submitted the

following three affidavits in support of its application for default judgment:

            • “Affidavit of Facts and Purchase of Account by Debt Buyer Plaintiff” with
               attached spreadsheet – see Exhibit 1, attached hereto;
            • “Affidavit of Sale of Accounts by Original Creditor (Webbank)” with
               attached bill of sale – see Exhibit 2, attached hereto; and
            • “Affidavit of Sale of Account by Debt Seller [Bluestem Brands, Inc.]” with
               attached bill of sale – see Exhibit 3, attached hereto.

      15.     These affidavits with attachments were deceptive and in effect misrepresented

that Jefferson properly documented a viable chain of title demonstrating with admissible

evidence that it owned any debt on which Tanner was originally liable to Webbank.

      16.     According to the “Affidavit of Facts and Purchase of Account by Debt Buyer”

(“Debt Buyer Affidavit”), Exhibit 1, attached hereto, the alleged chain of title consisted

of the following assignments:

      Webbank (original creditor) to Bluestem Brands, Inc. on 10/26/2016;
      Bluestem Brands, Inc. to Jefferson Capital Systems, LLC on 10/28/2016.

(The Debt Buyer Affidavit also included an attached spreadsheet entitled “Excerpt from

Sale File Assigned to Jefferson Capital Systems, LLC pursuant to the bill of sale dated

10/28/2016” (“spreadsheet”). Exhibit 1, attached hereto. No foundation for the

spreadsheet was provided in the Debt Buyer Affidavit, therefore, it is inadmissible

hearsay under New York law).

      17.     The chain of title alleged in the Debt Buyer Affidavit conflicted with the

collection complaint (see Exhibit 4, attached hereto), which alleged that there was one

assignment by Webbank directly to Jefferson on 10/17/2016. Bluestem Brands, Inc. was

not included in the chain of title in the collection complaint, and in addition, the alleged




	                                                                                              4	
      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 5 of 31



date of assignment in the collection complaint fails to match either of the alleged

assignment dates set forth in the Debt Buyer Affidavit. Therefore, the Debt Buyer

Affidavit refers to an assignment of an account other than the account alleged in the

collection complaint and is deceptive and misrepresents the chain of title for this reason.

      18.   To attempt to satisfy the default judgment requirement of an affidavit by the

original creditor, Jefferson submitted the “Affidavit of Sale of Accounts by Original

Creditor or Acquirer (Webbank)” made by Steve Stanford sworn to October 26, 2016

(“Original Creditor Affidavit”). Exhibit 2. To attempt to comply with the requirement

that the appropriate bill of sale or assignment be attached to the Original Creditor

Affidavit, an alleged “Bill of Sale of Original Creditor or Acquirer (Webbank)” (“Bill of

Sale of Original Creditor”) was attached to the Original Creditor Affidavit. Exhibit 2.

      19.   The Original Creditor Affidavit contains no reference whatsoever to any

account on which Tanner was liable to anyone, and further, does not even refer to the

alleged Bill of Sale of Original Creditor as an attachment. Exhibit 2. In any event, the

Bill of Sale of Original Creditor was inadmissible under New York law to show any

assignment of an account on which Tanner was liable for the following reasons:

             a. The Bill of Sale of Original Creditor did not identify any account on

                 which Tanner (or anyone else) was liable. See Exhibit 2. Although it

                 alleged that it assigned “certain Charged-Off Accounts described in

                 Schedule 1 attached hereto and made a part hereof for all purposes,” no

                 such Schedule 1 was attached to this bill of sale. Exhibit 2. Thus, it was

                 deficient, incomplete and inaccurate pursuant to New York State law

                 because it could not be connected to the assignment of any account on




	                                                                                             5	
    Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 6 of 31



            which Tanner was purported to be originally liable to Webbank. As

            such, rather than representing the assignment of an account on which

            Tanner was liable, it was no more than a generic bill of sale unconnected

            to any specific account.

         b. The Bill of Sale of Original Creditor (Exhibit 2) stated that it was

            subject to the terms and conditions of the “Charged-off Purchase

            Agreement” between Webbank and Bluestem Brands, Inc. dated January

            10, 2013. However, this Charged-Off Purchase Agreement was not

            included as an attachment to the Original Creditor affidavit with the

            default judgment application, even though it specifically contains terms

            and conditions of the alleged assignment, which are required by 22

            NYCRR § 210.14-a(g) to be attached to the Original Creditor Affidavit.

            The reference to the Agreement was hearsay. Therefore, this

            assignment documentation was deficient, inaccurate and incomplete for

            this reason as well.

         c. Since the Bill of Sale of Original Creditor (Exhibit 2) failed to show any

            assignment of an account on which Tanner was liable, the chain of title

            was broken before any assignment to Bluestem Brands, Inc.

         d. The Original Creditor Affidavit failed to even refer to the attached Bill

            of Sale of Original Creditor, and therefore provided no foundation for its

            admissibility as a business record. Exhibit 2.

         e. The Original Creditor Affidavit, as well as the Bill of Sale of Original

            Creditor, allege that Webbank assigned an account to Bluestem Brands,




	                                                                                       6	
      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 7 of 31



                  Inc. on October 26, 2016, but this conflicts with the chain of title set

                  forth in the collection complaint (Exhibit 4), which alleged one

                  assignment from Webbank directly to Jefferson on June 15, 2016.

                  Therefore, the Original Creditor Affidavit, as did the Debt Buyer

                  Affidavit, alleged an irrelevant chain of title, creating a further

                  misrepresentation and deception.

      20.    In light of the foregoing, Jefferson in effect materially misrepresented that the

Original Creditor Affidavit with attached Assignment and Bill of Sale constituted true,

complete and correct documentation demonstrating an assignment of an account on

which Tanner was originally liable to Webbank from Webbank to Bluestem Brands,

since not only is this chain of title irrelevant, but even assuming it was relevant, it is not

admissible to show such assignment.

      21.    To attempt to satisfy the affidavit of debt seller requirement, Jefferson

submitted with its default application an “Affidavit of Sale of Account by Debt Seller”

made by Rick Winship sworn to October 28, 2016 (“Debt Seller Affidavit”). Attached to

the Debt Seller Affidavit was an alleged “Assignment and Bill of Sale.” The Debt Seller

Affidavit with the attached Assignment and Bill of Sale are attached to this Complaint as

Exhibit 3.

      22.    The Debt Seller Affidavit failed to identify any individual account that was

allegedly assigned from Bluestem Brands, Inc. to Jefferson, instead referring only to the

sale of a “pool of charged-off accounts.” See Exhibit 2. Further, the Debt Seller

Affidavit failed to even refer to the attached Assignment and Bill of Sale. In any event,

the alleged Assignment and Bill of Sale attached to the Debt Seller Affidavit was




	                                                                                                7	
      Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 8 of 31



deficient, incomplete and contained inadmissible hearsay as follows:

             a. The Assignment and Bill of Sale did not identify any account on which

                Tanner (or anyone else) was liable. Exhibit 3. Thus, it was deficient,

                incomplete and inaccurate because it could not be connected to the

                assignment of any account on which Tanner was purported to be

                originally liable to Webbank. Although it referred to “Accounts and

                Receivables, described in Schedule 1 hereto,” no Schedule 1 is attached.

             b. The Assignment and Bill of Sale stated that it was subject to the terms

                and conditions of the “Purchase Agreement dated February 29, 2016 for

                the sale of Accounts and Receivables described in Schedule 1 hereto

                (the “Purchased Accounts”) to Jefferson Capital Systems, LLC

                (“Buyer”) upon the terms and conditions set forth in that Agreement.”

                Exhibit 3. However, this Purchase Agreement is not attached to the

                Debt Buyer Affidavit, even though it specifically contains terms and

                conditions of the alleged assignment, which are required by 22 NYCRR

                § 210.14-a(g) to be attached to the Debt Seller Affidavit. The reference

                to the Agreement was hearsay. Therefore, the assignment

                documentation was inaccurate, deficient and incomplete for this reason

                as well.

             c. The Debt Buyer Affidavit failed to even refer to the attached

                Assignment and Bill of Sale, and therefore provided no foundation for

                its admissibility as a business record. Exhibit 3.

             d. The Debt Seller Affidavit, as well as the attached Assignment and Bill




	                                                                                         8	
       Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 9 of 31



                  of Sale, allege that Bluestem Brands, Inc. assigned an account to

                  Jefferson on October 28, 2016 (Exhibit 3) but this conflicts with the

                  chain of title set forth in the collection complaint (Exhibit 4), which

                  alleged one assignment from Webbank directly to Jefferson on October

                  17, 2016. Therefore, the Original Creditor Affidavit, as did the Debt

                  Buyer Affidavit, alleged an irrelevant chain of title.

       23.   Further, the Assignment and Bill of Sale is allegedly from “Bluestem Brands,

Inc., for itself and as agent for Santander Consumer U.S.A. (“SCUSA”) collectively

(“Seller”)” to Jefferson. See Exhibit 3. The Debt Seller Affidavit alleges that Santander

Consumer U.S.A. is also an owner of accounts allegedly assigned to Jefferson. Id.

However, there is no affidavit with attached assignment documentation that shows an

assignment into Santander Consumer U.S.A. from Webbank or anyone else. Therefore,

even if the chain of title set forth in the Original Creditor Bill of Sale and the Assignment

and Bill of Sale were relevant, the absence an affidavit and bill of sale into Santander

Consumer U.S.A. is fatal to the chain of title alleged in those assignment documents.

Without an assignment into Santander Consumer U.S.A. there is a critical break in the

chain of title.

       24.   In light of the foregoing, the Debt Seller Affidavit (with the attached

Assignment and Bill of Sale) in effect materially misrepresented that there was

admissible evidence to support an assignment of an account on which Tanner was

originally liable to Webbank, from Bluestem Brands on behalf of itself and Santander

Consumer U.S.A. to Jefferson, even assuming that chain of title were relevant, which it is

not.




	                                                                                           9	
     Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 10 of 31



      25.   Jefferson’s materially false, deceptive and misleading statements in its default

judgment application must be viewed from the perspective of an unsophisticated

consumer. The unsophisticated consumer standard is objective and pays no attention to

the circumstances of the particular debtor in question and asks only whether the

hypothetical least sophisticated consumer could reasonably interpret the representation in

a way that is inaccurate. Specifically, Jefferson misrepresented for purposes of the

default judgment that it owned a credit card account debt on which Tanner was purported

to be originally liable to Webbank. This deceptive representation of the owner of a debt

could easily mislead the least sophisticated consumer as to the nature and legal status of

the debt, and impede the consumer’s ability to respond to the default judgment

application.

FIRST CLAIM – VIOLATIONS OF 15 U.S.C. §§ 1692e and 1692e(2)(A)

      26.   Tanner repeats and realleges and incorporates by reference the above

paragraphs of the Complaint.

      27.   Jefferson violated the initial part of 15 U.S.C. § 1692e of the FDCPA, which

provides: “§ 1692e. False or misleading representations. A debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.” Jefferson also violated § 1692e(2)(A), which prohibits the false

representation of the character, amount or legal status of any debt. Jefferson

misrepresented an irrelevant chain of title in the Original Creditor Affidavit and the Debt

Seller Affidavit. In addition, even assuming that the chain of title alleged in these

affidavits were relevant, Jefferson failed to provide admissible evidence in the form of

assignment documentation to support the alleged assignments from Webbank to




	                                                                                          10	
     Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 11 of 31



Bluestem Brands, and from Bluestem Brands to Jefferson. Moreover, an assignment into

Santander Consumer U.S.A. that was critical to the chain of title was ignored by

Jefferson in its default judgment application.

      28.   The deceptions and misrepresentations set forth in the Debt Buyer Affidavit,

the Original Creditor Affidavit, and the Debt Seller Affidavit in support of the default

judgment application to Rochester City Court are actionable pursuant to the FDCPA

whether intentional or not.

      29.   Tanner	suffered	concrete	injury	as	a	result	of	Jefferson’s	violations	of	the	

FDCPA	set	forth	in	this	complaint.		The	FDCPA	protects	debtors	against	abusive	debt	

collection	practices	by	debt	collectors.			Section	1692e	protects	a	consumer’s	ability	

to	fully	avail	herself	of	her	legal	rights	by	prohibiting	debt	collectors	from	deceiving	

or	misleading	debtors	in	the	course	of	collecting	a	debt.		In	addition,	the	failure	to	

provide	Tanner	with	truthful	information	with	regard	to	the	legal	status	of	the	

assignments	is	also	a	concrete	injury.		Moreover,	Section	1692f	protects	debtors	

from	unfair	or	unconscionable	debt	collection	practices,	the	violation	of	which	is	

also	a	concrete	injury.

SECOND CLAIM – VIOLATIONS OF 15 U.S.C. § 1692e(5)

      30.   Tanner repeats and realleges and incorporates by reference the above

paragraphs of the Complaint.

      31.   Jefferson violated 15 U.S.C. § 1692e(5) by threatening in the default

judgment application to take action that cannot be legally taken. Specifically, Jefferson

threatened to take a default judgment on the alleged debt against Tanner, including costs

and interest, despite the fact that Jefferson could not prove with the documentation in



	                                                                                          11	
     Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 12 of 31



support of the default judgment that it owned the Tanner debt.

     32.   Tanner	suffered	concrete	injury	(see	paragraph	29,	above).

THIRD CLAIM – VIOLATIONS OF 15 U.S.C. § 1692e(10)

     33.   Tanner repeats and realleges and incorporates by reference the above

paragraphs of the Complaint.

     34.   Jefferson violated 15 U.S.C. § 1692e(10) by misrepresenting that the

assignment documentation attached to the Original Creditor and Debt Buyer Affidavits

was admissible to show that Jefferson owned a debt on which Tanner was allegedly liable

on which it was seeking default judgment.

     35.   Tanner	suffered	concrete	injury	(see	paragraph	29,	above).

FOURTH CLAIM – VIOLATION OF 15 U.S.C. § 1692f

     36.   Tanner repeats and realleges and incorporates by reference the above

paragraphs of the Complaint.

     37.   It is provided in 15 U.S.C. § 1692f, in relevant part: “Unfair practices. A debt

collector may not use unfair or unconscionable means to collect or attempt to collect any

debt.”

     38.   Jefferson violated § 1692f by unfairly and unconscionably representing in the

Original Creditor and Debt Seller Affidavits that it was providing valid assignment

documentation evidencing the assignment of a debt on which Tanner was allegedly liable

from Webbank to Bluestem Brands to Jefferson, when in fact such alleged assignments

failed to meet the requirements of New York State law, and in addition failed to establish

a link in the chain of title into Santander Consumer U.S.A.

     39.   Tanner	suffered	concrete	injury	(see	paragraph	29,	above).




	                                                                                       12	
     Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 13 of 31



FIFTH	CLAIM	–	DECEPTIVE	PRACTICES	UNDER	NEW	YORK	LAW	

         40.    Plaintiff	repeats	and	realleges	the	foregoing	allegations	of	the	

complaint.	

          41.   As	stated	above,	Jefferson	filed	an	application	for	a	default	judgment	

against	Tanner	based	on	the	material	misrepresentations	that	Jefferson	properly	

documented	the	assignments	from	Webbank	to	Bluestem	Brands	to	Jefferson	of	a	

debt	Tanner	was	alleged	to	be	originally	liable	to	Webbank,	and	also	deceptively	

failed	to	document	any	assignment	into	Santander	Consumer	U.S.A.		

          42.   The	foregoing	deceptive	acts	and	practices	in	the	conduct	of	its	debt	

collection	business	with	regard	to	Tanner	violated	New	York	General	Business	Law	

§349,	thereby	causing	damages	to	Tanner.	

          43.   New	York	General	Business	Law	§349(a)	provides	as	follows:	

“Deceptive	acts	or	practices	in	the	conduct	of	any	business,	trade	or	commerce	or	in	

the	furnishing	of	any	service	in	this	state	are	hereby	declared	unlawful.”	

          44.   Jefferson’s deceptive conduct was consumer oriented in that it engaged in

deceptive collection activities against Tanner with respect to an alleged consumer debt,

and which could affect the public at large. In fact, Jefferson engages in collecting

consumer debts with regard to numerous other residents of New York in the public at

large.

          45.   Jefferson’s	practices	were	deceptive	and	misleading	in	a	material	way.		

The	deceptive	practices	were	likely	to	mislead	a	reasonable	consumer	acting	

reasonably	under	the	circumstances.		

          46.   As	a	result	of	Jefferson’s	deception,	Tanner	suffered	actual	concrete	



	                                                                                          13	
     Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 14 of 31



injuries	consisting	of	the	right	to	truthful	information	with	regard	to	the	assignment	

documentation,	Jefferson’s	deceptive	collection	practices,	the	right	to	fully	avail	

herself	of	her	legal	rights	by	prohibiting	debt	collectors	from	deceiving	or	

misleading	debtors	in	the	course	of	collecting	a	debt,	and	the	right	to	proper	

documentation	in	accord	with	CPLR	3215	and	22NYCRR	§ 210.14-a.	

       47.     Plaintiff	is	also	entitled	to	an	award	of	reasonable	attorney	fees	for	

prosecuting	this	action	pursuant	to	§349	of	the	New	York	General	Business	Law.	

       48.     Plaintiff	is	entitled	to	punitive	damages	based	on	the	egregious	and	

unconscionable	deceptive	practices	of	Jefferson	in	pursuing	default	judgments	on	

debts	to	which	it	cannot	show	ownership.		These	deceptive	practices	clearly	have	

the	potential	to	affect	the	public	at	large.		Jefferson’s	conduct	is	so	flagrant	that	it	

transcends	mere	carelessness.	

       49.     Tanner	is	entitled	to	treble	damages	up	to	$1,000.00	provided	for	

under	§349	of	the	New	York	General	Business	Law,	since	Jefferson’s	deception	was	

willful	and	knowing.	

       50.     Tanner	may	also	be	entitled	to	statutory	damages	pursuant	to	§349	of	

the	New	York	General	Business	Law.	

       51.     Tanner	is	entitled	to	injunctive	relief	directing	Jefferson	to	abide	by	

the	rules	for	applying	for	a	default	judgment.	

       WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

Defendant for the following:

       A. Actual and statutory damages in amounts to be determined by the Jury and/or
          Court in Plaintiff’s FDCPA claims pursuant to 15 U.S.C. § 1692k.




	                                                                                           14	
    Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 15 of 31



      B. Actual, statutory, treble and punitive damages in amounts to be determined by
         the Jury and/or Court in Plaintiff’s State deceptive practices claim pursuant to
         New York State General Business Law §	349.

      C. Injunctive relief pursuant to New York State General Business Law §	349	
         directing	that	Jefferson’s	applications	for	default	judgments	be	made	in	
         accordance	with	CPLR § 3215(a) and 22 NYCRR § 210.14-a.

      D. Costs and reasonable attorney fees on the FDCPA claims pursuant to 15
         U.S.C. § 1692k.

      E. Costs and reasonable attorney fees on the State deceptive practices claim
         pursuant to New York State General Business Law §	349.

      F. Such other and further relief as may be just and proper.

Dated: December 13, 2018

                             DEMAND	FOR	JURY	TRIAL	
	
      Please	take	notice	that	Plaintiff	demands	trial	by	jury	in	this	action.	


                                           Respectfully submitted,

                                           /s/ David M. Kaplan
                                           David M. Kaplan
                                           Attorney for Plaintiff
                                           401 Penbrooke Dr., Bldg. 2, Ste. B
                                           Penfield, NY 14526
                                           585-330-2222
                                           dmkaplan@rochester.rr.com




	                                                                                     15	
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 16 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 17 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 18 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 19 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 20 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 21 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 22 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 23 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 24 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 25 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 26 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 27 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 28 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 29 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 30 of 31
Case 6:19-cv-06018-CJS Document 1 Filed 01/06/19 Page 31 of 31
